DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 31 of U.S. Patent No. 11,037,417. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 31, of U.S. Patent No. 11,037,417 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 32 of U.S. Patent No. 10,529,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 32, of U.S. Patent No. 10,529,201 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US 2012/0235817) in view of Wang et al. (US 2014/0298246).
       Regarding claims 1, 25,  Forster discloses a system comprising: a plurality of security systems (product tags 14 in fig. 1) each configured to protect one or more items of merchandise (merchandise 20 in fig. 1) from theft in a retail environment (location in the store, showroom in page 1, [0014]), each of the plurality of security systems comprising wireless communication circuitry (page 1, [0014-0016]; page 3, [0025]); and a plurality of portable computers (RFID reader 10, processor 12 in fig. 1) configured to be used by sales associates within the retail environment for wirelessly communicating with the plurality of security systems (fig. 1; page 1, [0014-0016]), wherein each of the plurality of security systems and each of the portable computers are configured to wirelessly communicate data between one another regarding each of the plurality of security systems (fig. 1; page 1, [0014-0016]), wherein one or more of the plurality of security systems is configured for controlling the one or more of the plurality of security systems (RFID reader 10 may continuously or periodically send signals/information to the processor 12 regarding product tags 14 in page 2, [0016]).
 Foster discloses all the limitations set forth above but fails to explicitly disclose receive one or more commands wirelessly from the plurality of portable computers.
 However, Wang discloses receive one or more commands wirelessly from the plurality of portable computers (transmit commands wirelessly from smart phone, tablet computer in page 6, [0074]).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Wang within the system of Forster in order to alert the dispatch security to the vicinity of the moving group to deter possible theft thereby improving the reliability of the system.
 Regarding claim 3, Forster discloses wherein each of the plurality of security systems is configured to wirelessly communicate data regarding the one or more items of merchandise to one or more of the portable computers (fig. 1-fig. 2; page 1, [0014-0016]).
 Regarding claim 4, Forster discloses  wherein each of the plurality of security systems comprises:
a sensor configured to be attached to an item of merchandise and configured to detect removal of the item of merchandise from the sensor (fig. 1-fig. 2; page 3, [0025]); and a base configured to removably support the sensor and the item of merchandise (page 3, [0025, 0027-0028]).
 Regarding claim 5, Forster discloses wherein each sensor is configured to wirelessly communicate with the base for detecting a security event (fig. 1).
 Regarding claim 6, Forster discloses wherein each of the sensors is configured to wirelessly communicate the data (fig. 1).
 Regarding claim 7, Forster discloses  wherein each sensor comprises a unique identifier for 
pairing the sensor with the base (fig. 1-fig. 2; page 3, [0025, 0027]).
 Regarding claim 8, Forster discloses wherein each of the sensors is configured to wirelessly communicate a unique identifier (fig. 1-fig. 2).
 Regarding claim 10, Forster discloses wherein the one or more commands comprises a command from one or more of the portable computers to lock one or more of the plurality of security systems (fig. 1-fig. 2).

 Regarding claim 11, Forster discloses wherein the data comprises a location of one or more of the plurality of security systems (fig. 1)
 Regarding claim 12, Forster discloses  key (code) configured to communicate with each of the plurality of security systems for controlling each of the security systems (fig. 1; page 1, 0014]).
 Regarding claim 13, Forster discloses wherein the key is configured to wirelessly communicate with each of the plurality of security systems for disarming the security system (fig. 1-fig. 2; page 1, [0014]).
 Regarding claim 14, Forster and Wang disclose all the limitations set forth in claim 1 and Wang further discloses a plurality of keys, wherein the one or more commands comprises a command from one or more of the portable computers to authorize particular keys to users (page 6, [0074]).
 Regarding claim 15, Forster and Wang disclose all the limitations set forth in claim 1 and Wang further discloses wherein the one or more commands comprises a command from one or more of the portable computers to identify a specific key that has disarmed or unlocked a particular one of the plurality of security systems (page 1, [0002]; page 6, [0074-0083]).
 Regarding claim 16, Forster discloses a controller configured to facilitate wireless communication between the plurality of security systems and the plurality of portable computers (fig. 1-fig. 2).
 Regarding claim 17, Forster discloses wherein the data comprises a power status of one or more of the items of merchandise (page 2, [0016-0019]).
 Regarding claim 18, Forster discloses wherein the data comprises a lock status or an alarm status of one or more of the plurality of security systems (fig. 1-fig. 2; page 3, [0025-0027]).
 Regarding claim 19, Forster and Wang disclose all the limitations set forth in claim 1 and Wang further discloses wherein the one or more commands comprises a command from the one or more of the portable computers to power up or down one or more items of merchandise (page 6, [0074-0077]).

 Regarding claims 20-23, Forster and Wang disclose all the limitations set forth in claim 1 and Wang further discloses wherein the one or more commands comprises a command from the one or more of the portable computers to determine a location of each of the plurality of security systems (page 6, [0074-0077]).
 Regarding claim 24, Forster discloses wherein the plurality of portable computers are configured to wirelessly communicate with the plurality of security systems over a network, and wherein the network comprises one or more gateways and/or nodes configured to facilitate communication between the plurality of security systems and the plurality of computers (fig. 1).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Wang et al. as applied to claim 1 above, and further in view of Sen et al. (US 2015/0049904).
     Regarding claim 2, Forster and Wang disclose all the limitations set forth in claim 1  but fail to explicitly disclose wherein each of the plurality of security systems is configured to receive one or more commands from each of the portable computers for ensuring planogram compliance.
   However, Sen discloses wherein each of the plurality of security systems is configured to receive one or more commands from each of the portable computers for ensuring planogram compliance (page 2, [0020-0021]).
   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of Sen within the system of Forster and Grant in order to view a majority of shelf facing in a region having several aisles of shelving thereby improving the reliability of the system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Wang as applied to claim 1 above, and further in view of Marszalek et al. (US 2010/0301998).
  Regarding claim 9, Forster and Wang disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein each of the plurality of security systems further comprises a cable configured to be attached to the sensor at one end and to be operably engaged with the base at an opposite end.
    However, Marszalek discloses wherein each of the plurality of security systems further comprises a cable configured to be attached to the sensor at one end and to be operably engaged with the base at an opposite end (fig. 1; page 6, [0085]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Marszalek within the system of Forster and Wang in order to alert the dispatch security to the vicinity of the moving group to deter possible theft thereby improving the reliability of the system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sayegh et al. (US 2014/0253332) discloses article surveillance tag.
Gillard et al. (US 7,782,207) discloses comprehensive theft security system.
Marsilio et al. (US 2006/0170550) discloses cable alarm security device.
Eckert et al. (US 2013/0098122) discloses cable lock with integral connected metal sheath.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
August 5, 2022

                                                                                      /DANIEL PREVIL/                                                                                      Primary Examiner, Art Unit 2684